Citation Nr: 0513254	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection to diabetes mellitus, 
to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected headache 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from June 1970 to April 
1974, and from August 1980 to December 1980.  He also served 
in the United States Army Reserves, from which he was 
discharged in  August 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to Agent Orange 
during active duty service and that as a result, he now has 
diabetes mellitus.  He claims that his exposure was from 
swimming in the Gulf of Tonkin and coming in direct contact 
with the marines who had been in Vietnam, as well as those 
marines' berth area.  Data gleaned from the veteran's service 
medical records when compared to the ship's history of the 
USS Inchon (LPH-12), confirms that the veteran served on the 
ship while it was stationed off the coast of Vietnam.  
However, his ship was stationed in the Gulf of Tonkin no 
earlier than November 1972, when the use of Agent Orange was 
discontinued in Vietnam in 1971.  

The record indicates that the veteran was diagnosed with 
diabetes in 1997.  Recent VA medical records note possible 
etiology of the diabetes to be second hand exposure to Agent 
Orange.  (See, e.g., October 18, 2002, and November 28, 2003, 
VA treatment reports.)  These records were submitted after 
the April 2003 Statement of the Case (SOC) and have not been 
considered by the RO.  The Board finds that prior to further 
consideration of this matter, the RO should obtain a medical 
opinion as to etiology, and adjudicate the issue based on all 
the evidence of record.  

In addition, with regard to the issue pertaining to the heart 
condition, the record indicates that the RO has not complied 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Under the VCAA, VA has an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate every claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  VA must 
specifically notify the claimant what evidence is still 
necessary to substantiate his claims, what specific portion 
of that evidence he must personally secure, and what specific 
portion of that evidence VA will secure on his behalf.  The 
claimant must also be told to submit all pertinent evidence 
in his possession.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  

Here, an undated deferred rating decision requests that a 
VCAA compliance letter be accomplished with regard to the 
issue of entitlement to service connection for a heart 
condition.  The SOC indicates that such a letter was sent to 
the veteran on June 18, 2002.  The Board, however, is unable 
to locate any such letter in the claims file.  The RO must 
comply with the VCAA duties to assist and notify.  

Further, the Board notes that the veteran's service medical 
records during a period of reserve duty include a March 1976 
chest x-ray which notes that the cardiovascular silhouette 
was enlarged in its transverse diameter with a prominent left 
atrial appendage.  This was to be clinically correlated.  The 
examiner questioned if there were any murmurs.  The report 
noted that there had been no significant interval changes 
since the previous study of February 16, 1975.  A March 1976 
Report of Medical Examination indicates that the chest x-ray 
was within normal limits.  The veteran's status at the time 
of the March 1976 examination (active duty for training, 
inactive duty, etc.) is unknown.  

An x-ray report from February 1975 is not of record.  A 
February 1975 Report of Medical Examination, however, 
indicates that a chest x-ray was conducted and that it was 
within normal limits.  Prior Report of Medical Examination, 
dated in June 1970 and April 1974, indicate that chest x-rays 
were within normal limits.  The Board finds that prior to 
further consideration of this matter, the RO should obtain 
any outstanding service medical records, to include any 
records from the veteran's second period of service in 1980, 
and associate them with the claims file.  The RO should also 
obtain any outstanding pertinent medical records from the 
Saints Memorial Medical Center and Dr. Mark Romanowsky.  (A 
June 2000 treatment record from Saints Memorial indicates 
that a follow-up Holter was to be accomplished in one month, 
and that appellant was to be followed by Dr. Mark 
Romanowsky.)  Once all available outstanding records have 
been obtained, the RO should schedule the veteran for a VA 
examination to determine the etiology and date of onset of 
any heart condition.

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each 
claim on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence, to include any 
private medical records.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished. 

2.  The RO should take the appropriate 
measures to obtain all of the veteran's 
service personnel records and associate them 
with the claims file.  This includes records 
which indicate his duty status at the times 
of the March 1976 and February 1975 medical 
examinations.  His duty stations and dates 
of service at each station should be 
confirmed.  

3.  The RO should also obtain any 
outstanding service medical records, to 
include all chest x-ray films from 1970 to 
1980, as well as any other outstanding 
records from the veteran's second period of 
active duty service in 1980.  If any of 
these records cannot be located, the RO 
should indicate in writing that further 
attempts to locate or obtain such records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an opportunity 
to respond.  

4.  The RO should take the appropriate 
measures to obtain any outstanding medical 
records, which pertain to treatment of the 
heart, from the Saints Memorial Medical 
Center and Dr. Mark Romanowsky, and 
associate them with the claims folder.

5.  The RO should obtain a copy of the 
ship's logs for the USS Inchon, for the 
pertinent time-period.  The purpose of the 
inquiry is to obtain information regarding 
the location of the ship and possibility of 
secondary exposure to Agent Orange while the 
veteran was aboard the ship.  Any 
information obtained should be associated 
with the claims folder.  If possible, the RO 
should contact the appropriate agency to 
determine whether the USS Inchon (LHP-12) 
ever docked at any port in Vietnam during 
the time that the veteran served onboard 
that ship.

6.  The RO should determine if, based on the 
veteran's duty status in March 1976 (e.g., 
active duty for training), VA examination 
should be conducted to determine if current 
heart condition was first manifested during 
active duty for training.  Also, if the RO 
determines that the ship's records indicate 
that the veteran would have come in contact 
with other military members who were in 
Vietnam, he should be scheduled for a 
diabetes examination.  The claims folder 
must be made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiners.  

With regard to the diabetes, the physician 
is to be provided with the information 
regarding the location of the USS Inchon off 
the Vietnam coast during the time the 
veteran served onboard.  The physician is to 
be provided with data indicating that last 
date that Agent Orange was sprayed in 
Vietnam.  The examiner is asked to provide 
an assessment as to whether it is at least 
as likely as not (50 percent probability or 
more) that the veteran's diabetes mellitus 
was caused by coming in contact with other 
military members who had been in Vietnam and 
were possibly exposed to Agent Orange.  A 
complete rationale is to be provided for any 
opinion rendered.  

With regard to the heart condition, the 
examiner is to state the diagnosis of any 
heart condition, and provide an assessment 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any diagnosed heart condition was first 
manifested during active duty or active duty 
for training, or is the result of service-
connected headache disability.  A complete 
rationale is to be provided for any opinion 
rendered.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and issue a 
rating decision.  If any benefit sought on 
appeal is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He and his representative should 
then be afforded an applicable time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




